United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joyce Fuller, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1749
Issued: February 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 16, 2012 appellant, through his representative, filed a timely appeal of a
June 21, 2012 decision of the Office of Workers’ Compensation Programs (OWCP), finding that
appellant’s request for reconsideration was untimely and failed to show clear evidence of error.
Pursuant to 20 C.F.R. § 501.3, the Board has jurisdiction over the June 21, 2012 decision. The
Board does not have jurisdiction over a decision on the merits of the claim.1
ISSUE
The issue is whether OWCP properly found appellant’s application for reconsideration
was untimely and failed to show clear evidence of error.

1

The last merit decision was an OWCP decision dated April 22, 2002. The Board has jurisdiction over final
decisions of OWCP. See 20 C.F.R. § 501.2(c). For OWCP decisions issued prior to November 19, 2008, a claimant
had one year to file an appeal. An appeal of OWCP decisions issued on or after November 19, 2008 must be filed
within 180 days of the decision. 20 C.F.R. § 501.3(e) (2008).

FACTUAL HISTORY
The case has been before the Board on prior appeals. Appellant filed a traumatic injury
claim alleging that he sustained shoulder, clavicle strain and right rotator cuff injury on
August 9, 2000 when a coworker tapped him on the shoulder, causing him to “go to his knees.”2
By merit decisions dated November 22, 2000 and April 22, 2002, OWCP denied the claim on the
grounds that the medical evidence did not establish that the diagnosed conditions were causally
related to the alleged incident.
By decision dated December 21, 2005, the Board affirmed an August 27, 2004 OWCP
decision finding that appellant’s request for reconsideration was untimely filed and failed to
show clear evidence of error.3 In a decision dated August 17, 2007, the Board dismissed his
appeal as there was no final decision issued within one year of the filing of the appeal.4 By
decision dated June 20, 2008, the Board affirmed an October 12, 2007 OWCP decision, finding
that appellant’s application for reconsideration was untimely and showed no clear evidence of
error.5 In a decision dated December 17, 2009, the Board affirmed a February 13, 2009 OWCP
decision, finding his application for reconsideration as untimely and failed to show clear
evidence of error.6 In a decision dated August 16, 2011, the Board affirmed an August 3, 2010
OWCP decision, finding appellant’s application for reconsideration was untimely and failed to
show clear evidence of error.7 The history of the case as contained in the Board’s prior decisions
and orders is incorporated herein by reference.
In a letter dated March 28, 2012 and received by OWCP on April 3, 2012, appellant
requested reconsideration. Appellant reiterated his argument that there was no new injury on
August 9, 2000 and that OWCP failed to consider evidence. He submitted an employing
establishment “authorization for medical report” dated May 23, 2000.
Appellant did not submit other evidence with the application for reconsideration. The
Board notes that OWCP’s file for the September 18, 1991 claim contains reports from
Dr. Andrew Kant, an orthopedic surgeon, regarding neck, shoulder and elbow pain. Dr. Kant did
not discuss an August 9, 2000 injury.

2

The record indicates that appellant also had a May 3, 2000 claim accepted for right shoulder strain and a
September 18, 1991 claim accepted for left elbow lateral epicondylitis, left shoulder adhesive capsulitis, left brachial
plexus lesions, left other tenosynovitis hand/wrist, right sprain/strain shoulder and upper arm, right
acromioclavicular sprain/strain. The September 18, 1991 claim has been designated as a master file for both the
May 3, 2000 claim and the August 9, 2000 claim on appeal.
3

Docket No. 04-2283 (issued December 21, 2005).

4

Docket No. 07-978 (issued August 17, 2007).

5

Docket No. 08-271 (issued June 20, 2008).

6

Docket No. 09-1027 (issued December 17, 2009).

7

Docket No. 10-2378 (issued August 16, 2011). By order dated February 23, 2012, the Board denied appellant’s
petition for reconsideration.

2

By decision dated June 21, 2012, OWCP found the application for reconsideration
untimely. It denied merit review on the ground that appellant’s application for reconsideration
did not show clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act (FECA) provides that OWCP may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.8 The employee shall exercise this right through a request to
the district office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”9
According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.10 This section vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation.11 It, through regulations,
has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a) of
FECA.12 As one such limitation, 20 C.F.R. § 10.607 provides that an application for
reconsideration must be sent within one year of the date of OWCP’s decision for which review is
sought. OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of OWCP in its most recent merit decision. The evidence must be
positive, precise and explicit and must manifest on its face that OWCP committed an error.13
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.14 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
establish clear evidence of error.15 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.16 The Board makes an independent

8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.605 (1999).

10

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

11

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
12

5 U.S.C. §§ 8101-8193.

13

D.O., Docket No. 08-1057 (issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

14

Annie L. Billingsley, 50 ECAB 210 (1998).

15

Jimmy L. Day, 48 ECAB 652 (1997).

16

Id.

3

determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.17
ANALYSIS
The case has been before the Board on several prior appeals. The last decision on the
merits of the claim for an injury on August 9, 2000 was dated April 22, 2002. The application
for reconsideration was dated March 28, 2012, which is more than one year after April 22, 2002
and is properly found to be untimely.
Appellant argued that there was clear evidence of error in the April 22, 2002 decision,
stating that there was no new injury on August 9, 2000 and he sustained a recurrence of
disability. The Board addressed this argument in both the December 21, 2005 and August 16,
2011 decisions, finding that if there is a new employment incident then the claim is properly
considered a claim for a new injury. The March 28, 2012 application for reconsideration also
reiterated appellant’s argument that there is relevant evidence not previously considered. But
appellant did not identify any specific relevant evidence that establishes clear evidence of error.
He referred to an August 15, 2000 attending physician’s report from, general practitioner,
Dr. John Trowbridge as “not in the record.” A review of the record indicates that this report was
before OWCP at the time of the April 22, 2002 decision. Dr. Trowbridge provided diagnoses
that included acute rotator cuff sprain right shoulder and checked a box “yes” that the diagnoses
were causally related to the employment incident. The checking of a box “yes” is of little
probative value in establishing causal relationship between a diagnosed condition and an
employment incident.18
The evidence necessary to establish clear evidence of error, must be sufficient to shift the
weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision. Appellant enumerated the evidence of record but did not
identify any evidence that was of such probative value that it shifted the weight of the evidence
in favor of appellant. The “authorization for medical report” form submitted is a form
authorizing any medical provider to furnish information to the employing establishment. It does
not provide any probative medical evidence on the issue presented.
On appeal, appellant’s representative again asserts that there was clear evidence of error
by OWCP. She reviews the history of the case and requests that the Board restore appellant’s
benefits. The only issue in the case is whether appellant has established clear evidence of error
in the denial of the claim for injury on August 9, 2000. For the reasons noted above as well as
those discussed in the Board’s prior decisions, the record does not establish clear evidence of
error in this case.

17

Thankamma Mathews, 44 ECAB 765 (1993).

18

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

4

CONCLUSION
The Board finds that OWCP properly denied merit review on the grounds the application
for reconsideration was untimely and failed to show clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 21, 2012 is affirmed.
Issued: February 5, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

